CLARK, Judge.
In Wiles, supra, the North Carolina Supreme Court held that a summons directed to an officer of a corporation is not defective *251if the caption of the summons and the complaint clearly indicate that the corporation and not the registered agent of the corporation was the intended defendant. See, e.g., Wearring v. Belk Brothers, Inc., 38 N.C. App. 375, 248 S.E. 2d 90 (1978); West v. Reddick, Inc., 38 N.C. App. 370, 248 S.E. 2d 112 (1978); Public Relations, Inc. v. Enterprises, Inc., 36 N.C. App. 673, 245 S.E. 2d 782 (1978).
In the case sub judice, the defendant concedes, and we agree, that the summons addressed to G. A. Sywassink, Vice President in Charge of Operations, PACIFIC INTERMOUNTAIN EXPRESS, INC., 1417 Clay Street, Oakland, California 94600, coupled with the caption in the summons and the complaint sufficiently indicated that the corporation and not the corporate officer was the defendant. Therefore, under the rule set forth in Wiles, the service of process issued to the defendant, Pacific Intermountain Express Company, is valid.
We reaffirm the decision in Smith v. Express Co., 34 N.C. App. 694, 239 S.E. 2d 614 (1977), on the issue of waiver of the defense of lack of jurisdiction.
The trial court’s order as to the issue of improper service of process is
Reversed and remanded.
Judges Mitchell and Webb concur.